UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2013 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 0-14820 22-2408354 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3130 Gateway Drive, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (770) 441-2051 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 22, 2013, pursuant to the terms of the Stock Purchase Agreement dated January 3, 2013 by and between Immucor, Inc. (the Company) and Gen-Probe Incorporated (Gen-Probe), the Company completed its acquisition of the outstanding capital stock of Gen-Probe Holdings, Inc. and Gen-Probe GTI Diagnostics Holding Company from Gen-Probe for a purchase price of $85 million, as adjusted. A copy of the press release issued by the Company on March 22, 2013 announcing the completion of the acquisition is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item8.01. Item 9.01 Financial Statements and Exhibits. Press Release dated March 22, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMMUCOR, INC. Date: March 22, 2013 By: /s/ Dominique Petitgenet Dominique Petitgenet Vice President and Chief Financial Officer
